Exhibit 10.1

 

SECOND FORBEARANCE AND AMENDMENT AGREEMENT

 

This Second Forbearance and Amendment Agreement (this “Agreement”), dated as of
October 15, 2019 (the “Effective Date”), is entered into by and among NYM
Holding, Inc., a Delaware corporation (the “Borrower”), iFresh, Inc., a Delaware
corporation (“iFresh”), New York Mart 8 Ave., Inc., a New York corporation
(“NYM8”), New York Mart East Broadway Inc., a New York corporation (“NYM E.
Broadway”), New York Supermarket East Broadway Inc., a New York corporation
(“NYS E. Broadway”), New York Mart Group Inc., a New York corporation (“NYMG”),
Ming’s Supermarket, Inc., a Massachusetts corporation (“Ming’s”), New York Mart
Mott St., Inc., a New York corporation (“Mott”), New York Mart Roosevelt, Inc.,
a New York corporation (“Roosevelt”), New York Mart Sunrise, Inc., a Florida
corporation (“Sunrise”), Zen Mkt Quincy, Inc., a Massachusetts corporation
(“Zen”), Strong America Limited, a New York corporation (“Strong America”),
iFresh E. Colonial Inc., a Florida corporation (“E Colonial”), iFresh Glen Cove
Inc., a New York corporation (“Glen Cove”), iFresh Bellaire, Inc., a Texas
corporation (“Bellaire”), New York Mart Ave U 2nd Inc., a New York corporation
(“Ave U”), New York Mart CT, Inc., a Connecticut corporation (“CT”), New York
Mart N. Miami Inc., a Florida corporation (“Miami”), NYM Milford, LLC, a
Connecticut limited liability company (“NYM Milford”), Go Fresh 365, Inc., a
Florida corporation (the “Go Fresh”), and Long Deng, an adult individual (“Mr.
Deng” and collectively with iFresh, NYM8, NYM E. Broadway, NYS E. Broadway,
NYMG, Ming’s, Mott, Roosevelt, Sunrise, Zen, Strong America, E Colonial, Glen
Cove, Bellaire, Ave U, CT, Miami, NYM Milford, and Go Fresh, the “Guarantors”),
and KeyBank National Association, a national banking association (the “Lender”).
The Borrower and the Guarantors are sometimes referred to herein as
collectively, the “Loan Parties” and individually, each a “Loan Party.”

 

BACKGROUND

 

A. The Borrower and the Lender are parties to that certain Credit Agreement,
dated as of December 23, 2016, as amended by that certain Waiver and First
Amendment to Credit Agreement dated February 16, 2017, that certain Waiver and
Second Amendment to Credit Agreement dated March 21, 2017, that certain Third
Amendment to Credit Agreement dated April 20, 2017, that certain Fourth
Amendment to Credit Agreement dated May 19, 2017, that certain Fifth Amendment
to Credit Agreement dated July 13, 2017, and that certain Waiver and Sixth
Amendment to Credit Agreement dated April 5, 2018 (as so amended, the “Credit
Agreement”), pursuant to which the Lender made available to the Borrower a
revolving credit facility, a term loan facility, and other credit
accommodations. Capitalized terms used but not defined herein have the meanings
given to them in the Credit Agreement.

 

B. NYM8, NYM E. Broadway, NYS E. Broadway, NYMG, Ming’s, Mott, Roosevelt,
Sunrise, Zen, and Strong America executed that certain Guaranty Agreement, dated
as of December 26, 2016, in favor of the Lender (as amended, the “Guaranty”),
pursuant to which each such Guarantor agreed to jointly and severally
unconditionally guaranty the prompt payment and performance of the Obligations
of the Borrower.

 



 

 

 

C. Pursuant to that certain Joinder Agreement, dated February 27, 2017, executed
by iFresh in favor of the Lender, iFresh became a party to the Guaranty (the
“iFresh Joinder”).

 

D. Pursuant to that certain Joinder Agreement, dated July 13, 2017, executed by
E Colonial in favor of the Lender, E Colonial became a party to the Guaranty.

 

E. Pursuant to that certain Joinder Agreement, dated July 13, 2017, executed by
Glen Cove in favor of the Lender, Glen Cove became a party to the Guaranty.

 

F. Pursuant to that certain Joinder Agreement, dated October 4, 2017, executed
by Ave U, CT, and Miami in favor of the Lender, Ave U, CT, and Miami became a
parties to the Guaranty.

 

G. Pursuant to that certain Joinder Agreement, dated May 3, 2018, executed by
Bellaire in favor of the Lender, Bellaire became a party to the Guaranty.

 

H. Events of Default have occurred and are continuing under the Credit Agreement
and other Loan Documents by reason of the Borrower’s failure to maintain (a) a
Senior Funded Debt to EBITDA of not greater than 3.00 to 1.00 for the quarters
ending March 31, 2018, June 30, 2018, September 30, 2018, December 31, 2018,
March 31, 2019, and June 30, 2019 and (b) a Fixed Charge Coverage Ratio of not
less than 1.10 to 1.00 for the quarters ending September 30, 2018, December 31,
2018, March 31, 2019, and June 30, 2019 (collectively, the “Financial Covenant
Events of Default”).

 

I. By letter dated February 7, 2019, the Lender notified the Borrower and the
existing Guarantors of the occurrence and the continuance of the Financial
Covenant Events of Default existing at such time.

 

J. Additional Events of Default have occurred and are continuing under the
Credit Agreement and other Loan Documents by reason of Mr. Deng no longer
indirectly beneficially owning and controlling more than 51% of the equity
interests in the Borrower by reason of the purchase by HK Xu Ding Co. Limited, a
Hong Kong limited liability company, of an aggregate of 51% of the total issued
and outstanding shares of iFresh from Mr. Deng (the “Change in Control Event of
Default”).

 

K. By letter dated February 14, 2019, the Lender notified the Borrower and the
existing Guarantors of the occurrence and the continuance of the Change in
Control Event of Default.

 

L. An additional Event of Default has occurred and is continuing under the
Credit Agreement and other Loan Documents by reason of Voice Road Plaza, LLC
obtaining a judgment against NYMG and/or iFresh in the amount of $207,974.78
(the “Voice Road Judgment”) and, in connection therewith, issuing execution
against the Borrower’s deposit account maintained with the Lender (the “Judgment
Event of Default” and collectively with the Financial Covenant Events of Default
and the Change in Control Event of Default, the “Specified Events of Default”).

 



- 2 -

 

 

M. The Loan Parties requested that the Lender forbear from exercising its rights
and remedies under the Loan Documents, at law, and in equity based on the
Specified Events of Default for a limited period of time

 

N. The Lender agreed to do so under the terms of, and subject to the conditions
set forth in, that certain Forbearance and Amendment Agreement, dated May 20,
2019 (the “First Forbearance Agreement”).

 

O. Under the First Forbearance Agreement, the Lender’s agreement to forbear in
the exercise of its rights and remedies under the Loan Documents, at law, and in
equity based on the Specified Events of Default expired pursuant to its terms at
5:00 p.m. prevailing Eastern Time on August 18, 2019.

 

P. The Loan Parties have requested that the Lender continue to forbear from
exercising its rights and remedies under the Loan Documents, at law, and in
equity based on the Specified Events of Default for a limited period of time.

 

Q. Pursuant to, among other things, Section 6.9(d) of the Credit Agreement,
iFresh may not sell or otherwise dispose of any equity interests of the Borrower
without the prior written consent of the Lender. The Loan Parties have requested
that the Lender provide its prior written consent to iFresh selling all of the
equity interests of the Borrower (the “NYM Stock”) to Go Fresh (such sale, the
“NYM Stock Sale”) and, in connection with the NYM Stock Sale, (i) permit the
proceeds of such sale to be received and retained by iFresh free and clear of
any Lien of the Lender on or in such proceeds and (ii) remove iFresh as a party
to the Guaranty, the Pledge Agreement, and each other Loan Document to which
iFresh is a party, including, without limitation, the iFresh Joinder (together,
the “iFresh Request”).

 

R. The Lender is willing to agree to the foregoing requests of the Loan Parties
under the terms of, and subject to the conditions set forth in, this Agreement.

 

Accordingly, the Loan Parties and the Lender, each intending to be legally bound
hereby, agree as follows:

 

Section 1 - ACKNOWLEDGMENTS AND REAFFIRMATIONS

 

1.1 Acknowledgments. To induce the Lender to enter into this Agreement, the Loan
Parties acknowledge and agree that: (a) the Loan Documents are legal, valid, and
binding obligations of, and enforceable in accordance with their respective
terms against, the Loan Parties who are a party thereto; (b) the Liens on and
security interests in the Collateral in favor of the Lender are valid, legal,
binding, and properly perfected and are reaffirmed and ratified in all respects,
and except as expressly provided herein, nothing contained herein is intended to
alter the priority of, or terminate any, Lien on or security interest in any
Collateral in favor of the Lender; (c) the Specified Events of Default have
occurred, have not been and cannot be cured, are continuing, and are material in
nature; (d) to the extent that any of the Loan Documents require notification to
the Loan Parties or any other person of the existence of the Specified Events of
Default or an opportunity to cure the Specified Events of Default, such notice
or period for cure were properly given or are hereby waived by the Loan Parties;
(e) by reason of the occurrence and continuance of the Specified Events of
Default, the Lender is presently entitled to exercise any and all of its rights
and remedies under the Loan Documents, at law, and in equity; (f) the Loan
Parties do not have any rights of offset, defenses, claims, or counterclaims
under any Loan Document, at law, or in equity with respect to any of the Loans
or any other Obligations of the Loan Parties under the Loan Documents, all of
which are valid and outstanding Obligations of the Loan Parties; (g) nothing
contained herein extinguishes, discharges, or releases any of the Obligations or
any Loan Document or constitutes an accord, satisfaction, novation, or
substitution of any of the Obligations or any Loan Document; (h) the Loan
Parties have been represented (or had the opportunity to be represented) by the
legal counsel of the Loan Parties’ choice, understand and are fully aware of the
terms and conditions contained in this Agreement, and have voluntarily, without
coercion or duress of any kind, entered into this Agreement; and (i) the
Background section of this Agreement is true and correct in all respects and is
hereby incorporated into the text of this Agreement.

 



- 3 -

 

 

1.2 Acknowledgment of Obligations. The Loan Parties acknowledge and agree that,
as of September 26, 2019, the following amounts are outstanding under the Loan
Documents (in addition to accrued and unpaid interest, late charges, costs,
expenses, attorney’s fees and costs, and all other amounts owed to, chargeable
by, or otherwise recoverable by the Lender under the Loan Documents):

 

   Principal Amounts  Revolving Loans  $4,950,000.00  Effective Date Term Loan 
$11,760,726.22  Delayed Draw Term Loan  $4,244,982.94 

 

1.3 Acknowledgment of Legal Fees. The Loan Parties acknowledge and agree that,
as of September 26, 2019, reimbursable attorney’s fees and costs are outstanding
under the Loan Documents in the aggregate amount of $94,680.37.

 

1.4 Collateral. The Loan Parties ratify, reaffirm, and confirm all of the
Obligations and agree that, expect as expressly provided herein, the Liens on
and security interests in the Collateral granted to the Lender under the Loan
Documents shall continue in full force and effect as security for all
Obligations.

 

Section 2 - FORBEARANCE

 

2.1 Forbearance by the Lender. Without waiving the Specified Events of Default
or the Lender’s rights and remedies under the Loan Documents, at law, or in
equity relating thereto, and subject to the terms and conditions set forth
herein, the Lender hereby agrees to forbear in the exercise of its rights and
remedies under the Loan Documents, at law, and in equity based on the Specified
Events of Default until the earlier to occur of (the “Termination Date”): (a)
5:00 p.m. prevailing Eastern Time on November 29, 2019; and (b) a Forbearance
Event of Default (as defined hereinafter) under this Agreement. On the
Termination Date, the agreement of the Lender to forbear from exercising its
rights and remedies under the Loan Documents, at law, and in equity based on the
Specified Events of Default will automatically and immediately terminate without
presentment, demand, protest, or notice of any kind to the Loan Parties, all of
which are hereby waived by the Loan Parties. The Loan Parties acknowledge that
the Lender has not made any assurances concerning any possibility of an
extension or waiver of the Termination Date. The period beginning on the
Effective Date and ending on the Termination Date is referred to herein as the
“Forbearance Period.”

 



- 4 -

 

 

2.2 Subordination Rights and Remedies. Notwithstanding Section 2.1, this
Agreement does not, and shall not be deemed to, restrict, impair, or otherwise
affect the Lender’s ability to enforce and exercise against any person any
subordination rights and remedies in favor of the Lender available under any
agreements, instruments, or documents, at law, or in equity or the Lender’s
ability to amend or otherwise modify such rights and remedies.

 

2.3 Availability of Loans. Notwithstanding Section 2.1, during the Forbearance
Period, the Lender shall be under no obligation to make any additional Advance
or other Loan, issue or amend any Letter of Credit, or otherwise extend
additional credit to, or for the benefit of, the Loan Parties pursuant to the
Loan Documents.

 

2.4 Conditional Limited Consent to NYM Stock Sale.

 

a. The Lender hereby provides its limited consent to iFresh consummating the
sale of the NYM Stock to Go Fresh, provided that all of the following conditions
have been satisfied prior to the consummation of the NYM Stock Sale: (i) the
Lender shall have received drafts of the final documentation giving effect to
the NYM Stock Sale (the “Transaction Documents”) and a copy of the valuation of
the NYM Stock prepared by Benchmark (the “Valuation”); (ii) the Transaction
Documents shall be in form and substance reasonably acceptable to the Lender,
without limiting the generality of the foregoing the Transaction Documents shall
provide that the NYM Stock will be sold subject to the Liens in favor of the
Lender on the NYM Stock granted under the Loan Documents, and the purchase price
set forth in the Transaction Documents shall be consistent with the Valuation;
(iii) the Lender shall have received a duly executed guaranty from Go Fresh in
favor of the Lender, pursuant to which Go Fresh shall agree to unconditionally
guaranty the prompt payment and performance of the Obligations, which guaranty
shall be in form and substance reasonably acceptable to the Lender; (iv) the
Lender shall have received a duly executed security agreement and pledge
agreement from Go Fresh in favor of the Lender, pursuant to which Go Fresh will
grant the Lender a first priority Lien on and security interest in all of its
assets, including, without limitation, the NYM Stock, to secure all of the
Obligations, which security agreement and pledge agreement shall be in form and
substance reasonably acceptable to the Lender; (v) Mr. Deng shall own and
control at least 51% of the equity interests in Go Fresh; (vi) the Lender shall
have received all documentation and other information required to be obtained by
the Lender with respect to Go Fresh by Governmental Authorities under applicable
Anti-Terrorism Laws and by the Lender under its “know your customer” rules,
regulations, and policies, including, without limitation, a Beneficial Ownership
Certificate and evidence that Go Fresh is duly organized and validly existing,
and is in good standing, under the laws of its formation state; (vii) the Lender
shall have received evidence that all insurance required under the Credit
Agreement and the other Loan Documents has been obtained and is in full force
and effect with respect to Go Fresh; (viii) the Lender shall have received Lien,
judgment, pending litigation, tax Lien, and entity status searches confirming
that Go Fresh may grant a first priority Lien on and security interest in all of
its assets to the Lender as contemplated in clause (iv) above; and (ix) no
Forbearance Event of Default shall have occurred and be continuing.

 



- 5 -

 

 

b. Upon satisfaction of all of the foregoing conditions, (i) simultaneously with
the consummation of the NYM Stock Sale, the Lender shall execute and deliver any
further agreements, instruments, and documents, in form and substance reasonably
acceptable to the Lender, necessary to give effect to the iFresh Request, if
any; and (ii) immediately after the consummation of the NYM Stock Sale, all
references in the Loan Documents to iFresh shall be deemed to refer to Go Fresh
and not iFresh.

 

c. The conditional limited consent provided for herein (i) is specifically
limited to its express terms, (ii) is a one-time accommodation, and (iii) does
not, and will not be construed or deemed to, (1) excuse any Loan Party’s future
performance of any terms or conditions of the Credit Agreement or other Loan
Documents; (2) operate as a waiver of, or a consent to a modification or
alteration of, any terms or conditions of the Credit Agreement or other Loan
Documents; (3) obligate or commit the Lender to agree to any additional consents
under the Credit Agreement or other Loan Documents; or (4) evidence of any
course of dealing by the Lender.

 

d. As used in this Section 2.4, the following capitalized terms have the
meanings set forth below:

 

i.“Anti-Terrorism Laws” means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA PATRIOT Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001, as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

 

ii.“Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association or such other form
satisfactory to the Lender in its sole discretion.

 

iii.“Beneficial Ownership Regulation” means the regulation set forth at 31
C.F.R. § 1010.230 or any successor thereto.

 

iv.“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same may be in effect from time
to time.

 



- 6 -

 

 

Section 3 - RELEASE

 

3.1 Release by the Loan Parties. Each Loan Party, on behalf of itself, its
predecessors, successors, assigns, heirs, executors, trustees, administrators,
agents, and other legal representatives, and any Person claiming by or through
such Loan Party (collectively, the “Releasors”), hereby unconditionally remises,
releases, waives, satisfies, acquits, and forever discharges the Lender and its
present, former, and future parents, predecessors, successors, assigns,
assignees, affiliates, subsidiaries, divisions, departments, subdivisions,
owners, partners, principals, trustees, creditors, shareholders, joint ventures,
co-venturers, officers and directors (whether acting in such capacity or
individually), attorneys, vendors, accountants, nominees, agents (alleged,
apparent, or actual), representatives, employees, managers, administrators, loan
servicers, asset managers, each Person acting or purporting to act for them or
on their behalf, and the successors and assigns of any such Persons, as
releasees (collectively, the “Releasees”), of and from any and all manner of
actions, causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, promises, warranties, guaranties, representations, liens,
mechanics’ liens, judgments, claims, counterclaims, crossclaims, defenses,
costs, losses, demands, and/or liabilities whatsoever, including claims for
contribution and/or indemnity, whether now known or unknown, past or present,
asserted or unasserted, contingent or liquidated, at law or in equity, if any,
which any of Releasors ever had, may have, or now have against any of the
Releasees, for or by reason of any cause, matter, or thing whatsoever, arising
from the beginning of time to the Effective Date (collectively, “Claims”),
including, without limitation, any and all Claims that in any way arise out of,
are connected to, are related to, or are in any manner incidental to the
dealings or relationships between the Releasors and Releasees related to the
Loan Documents, the transactions contemplated thereby, or any actions or
omissions in connection therewith. The foregoing release will be construed in
the broadest sense possible.

 

The Loan Parties warrant and represent that they are the sole and lawful owners
of all right, title, and interest in and to every Claim being released hereby
and they have not assigned, pledged, hypothecated, or otherwise divested or
encumbered all or any part of any Claim being released hereby. The Loan Parties
hereby agree to indemnify, defend, and hold harmless any and all of the
Releasees from and against any Claims asserted against any Releasee based on, or
arising in connection with, any such prior assignment or transfer, whether
actual or purported. The Loan Parties hereby absolutely, unconditionally, and
irrevocably agree never to commence, prosecute, cause to be commenced or
prosecuted, voluntarily aid in any way, or foment any suit, action, or other
proceeding (at law, in equity, in any regulatory proceeding, or otherwise) or
otherwise seek any recovery against any of the Releasees based on any of the
Claims being released hereby. The Loan Parties hereby specifically warrant,
represent, acknowledge, and agree that: (a) none of the provisions of this
general release shall be construed as or constitute an admission of any
liability on the part of any Releasee; (b) the provisions of this general
release shall constitute an absolute bar to any Claim of any kind, whether any
such Claim is based on contract, tort, warranty, mistake, or any other theory,
whether legal, statutory, or equitable; and (c) any attempt to assert a Claim
barred by the provisions of this general release shall subject each Loan Party
to the provisions of applicable law setting forth the remedies for the bringing
of groundless, frivolous, or baseless claims or causes of action, and each Loan
Party hereby agrees to pay, in addition to such other damages as any Releasee
may recover as a result of any such attempt, all attorneys’ fees and costs
incurred by any Releasee as a result of any such attempt.

 



- 7 -

 

 

Section 4 - FORBEARANCE COVENANTS

 

4.1 Payment of Obligations. The Loan Parties shall make all payments due under
the Loan Documents (a) as and when due and payable, (b) in the full amounts and
at the interest rates required under the Loan Documents; and (c) in immediately
available funds.

 

4.2 Interest Rate During Forbearance Period. Interest shall continue to accrue
on the Loans at the Stated Rate (and not the Default Rate); provided, however,
that upon the occurrence of a Forbearance Event of Default, the Default Rate
shall be deemed to retroactively apply effective as of the Effective Date (as
such term is defined in the First Forbearance Agreement).

 

4.3 Engagement of Chief Restructuring Officer. At their sole cost and expense,
the Loan Parties (excluding Mr. Deng) have retained and engaged, and shall
continue to retain and engage, a chief restructuring officer acceptable to the
Lender pursuant to a retention agreement in form and substance acceptable to the
Lender (the “CRO”). For purposes of the Forbearance Period, Bert Weil or
Marjorie E. Kaufman of Getzler Henrich & Associates is a CRO acceptable to the
Lender, and the Loan Parties’ (excluding Mr. Deng) existing retention agreement
with Getzler Henrich & Associates is in form and substance acceptable to the
Lender. The Loan Parties shall comply with all of the terms of the CRO’s
retention agreement and shall fully cooperate with the CRO in the performance of
its duties and responsibilities under its retention agreement. Without limiting
the generality of the foregoing sentence, the Loan Parties shall permit the CRO
to (a) have unfettered access to the books and records of, and unconditionally
inspect any of the property, locations, or operations of, the Loan Parties and
(b) in the course thereof, make copies or abstracts of such books and records
and discuss the affairs, finances, books and records, and valuation of the Loan
Parties with their accountants, directors, officers, employees, and other
representatives. The Loan Parties acknowledge and agree that (x) the CRO has
been, and will continue to be, retained and engaged by the Loan Parties and not
the Lender and has not been, and will not be, an agent of the Lender; and (y)
the Lender shall not be responsible or otherwise liable for any actions or
inactions taken by the Loan Parties resulting from their engagement of the CRO.
The Loan Parties hereby authorize any of the Lender’s officers or other
representatives to communicate directly with the CRO to discuss the Loan
Parties’ affairs, finances, condition, and compliance with the terms of this
Agreement and other Loan Documents and shall cause the CRO to cooperate with
such Persons in all such communications and respond to all reasonable requests
of such Persons for information regarding the Loan Parties.

 

4.4 Repayment Transaction. 

 

a. The Loan Parties shall, and shall cause the CRO to, immediately and
diligently pursue, and use commercially reasonable efforts to consummate, a
refinance, sale, and/or capital contribution transaction(s) on such terms and
conditions, and with proceeds in sufficient amount(s), that will enable the
repayment in full of the outstanding Obligations in immediately available funds
(a “Repayment Transaction“). The Loan Parties shall authorize and permit the CRO
to oversee and supervise the process by which the Loan Parties pursue and
consummate a Repayment Transaction.

 



- 8 -

 

 

b. As reasonably requested by the Lender, the Loan Parties, together with the
CRO, will provide telephonic updates to the Lender regarding the status of a
Repayment Transaction. The Loan Parties shall keep the Lender reasonably
informed of the occurrence and substance of any negotiations among the Loan
Parties and any Person regarding any Repayment Transaction and shall promptly
deliver a copy to the Lender of any term sheet, commitment, letter of intent,
offer, or other written expression of interest (a “Preliminary Transaction
Document”) sent or received by the Loan Parties to or from any Person regarding
any Repayment Transaction.

 

c. On or prior to November 28, 2019, the Loan Parties shall deliver to the
Lender a copy of a final, definitive, and executed Preliminary Transaction
Document(s) evidencing a binding commitment for one or more transactions that,
collectively, would constitute a Repayment Transaction, which Preliminary
Transaction Document(s) shall be in form and substance reasonably satisfactory
to the Lender.

 

4.5 Reporting Requirements.

 

a. The Borrower shall deliver or cause to be delivered to the Lender as soon as
available and in any event within forty-five (45) days after the end of each
calendar month, internally prepared consolidated or consolidating balance sheets
(as applicable) and related consolidated or consolidating statements of income
(as applicable), on a month-to-date and year-to-date basis, for the portion of
the Fiscal Year ending as of the end of such prior calendar month, which
financial statements shall be prepared by the Borrower’s management in
consultation with the CRO, reviewed and approved by the CRO, and accompanied by
(i) a certificate of a Certifying Officer that such financial statements have
been prepared in accordance with GAAP and are correct subject only to normal
year end audit adjustments and the absence of footnotes and (ii) a certificate
of a Certifying Officer that such officer has caused the provisions of the
Credit Agreement and other Loan Documents to be reviewed and has no knowledge of
any Default, other than the Specified Events of Default, or if such Certifying
Officer has such knowledge, specifying such additional Default and the nature
thereof and what action the Loan Parties have taken, are taking, or propose to
take with respect thereto.

 

b. On every Thursday of every other calendar week, the Borrower shall deliver,
or shall cause to be delivered, to the Lender a rolling thirteen-week cash flow
projection in form reasonably acceptable to the Lender, which reports actual
cash flows versus projection, and projects on a weekly basis cash revenue,
receipts, expenses, and disbursements, of the Loan Parties (excluding Mr. Deng)
(all of the foregoing documentation and information, collectively, the “Cash
Flow Projection”). Each Cash Flow Projection shall be shall be prepared by the
Borrower’s management in consultation with the CRO, reviewed and approved by the
CRO, and certified by of a Certifying Officer. If requested by the Lender, the
Loan Parties, together with the CRO, shall have a telephone conference call with
the Lender, during which the Loan Parties and the CRO shall provide to the
Lender a detailed oral report comparing actual weekly cash receipts and
expenditures to the Cash Flow Projection for the preceding week, explaining any
percentage variance of actual weekly cash receipts and expenditures from those
set forth on the Cash Flow Projection, and providing such other details and
information as may be reasonably requested by the Lender.

 



- 9 -

 

 

4.6 Costs, Expenses, and Attorneys’ Fees. The Loan Parties shall pay, in
immediately available funds, all outstanding costs and expenses, including,
without limitation, attorneys’ fees and costs, of the Lender related to this
Agreement and the other Loan Documents, which costs and expenses shall be due
and payable on the earlier of the Termination Date and the repayment in full of
the Obligations.

 

4.7 Voice Road Judgment. On or before November 28, 2019, the Loan Parties shall
deliver to the Lender evidence of a resolution of the Voice Road Judgment in a
manner satisfactory to the Lender.

 

4.8 Other Litigation Proceedings. Set forth in Appendix I is an update of the
status of other litigation proceedings involving the Borrower, iFresh and/or one
or more subsidiaries of the Borrower which have previously been disclosed in the
Securities and Exchange Commission filings by iFresh.

 

Section 5 - AMENDMENTS

 

5.1 Joinder of Go Fresh.

 

a. Effective as of the Effective Date, (a) Go Fresh hereby joins in, and will be
deemed to be a party to, the Guaranty, the iFresh Joinder, the Pledge Agreement,
and each other Loan Document to which iFresh is a party in the same capacity as
iFresh and hereby assumes all of the Obligations of such a party to such Loan
Documents; and (b) Go Fresh hereby joins in, and will be deemed to be a party
to, the Security Agreement as a “Grantor” and hereby assumes all of the
Obligations of a “Grantor” under the Security Agreement. On and after the
Effective Date, Go Fresh shall perform, comply with, and be subject to, bound
by, and jointly and severally liable for all of the terms, conditions, and
covenants of, and all other Obligations under, the Guaranty, the Pledge
Agreement, the iFresh Joinder, the Security Agreement, and each other Loan
Document to which Go Fresh has become a party pursuant to this Agreement to the
same extent as if it were an original signatory to such Loan Documents.

 

b. Effective as of the Effective Date, (i) all references in the Credit
Agreement, the Guaranty, the iFresh Joinder, the Pledge Agreement, the Security
Agreement, and each other Loan Document to the term “Guarantor,” “Pledgor,” or
“Grantor” shall be deemed to include Go Fresh; (ii) all references to iFresh in
the Credit Agreement, Guaranty, the iFresh Joinder, the Pledge Agreement, and
each other Loan Document shall be deemed to include Go Fresh; (iii) all
references in the Loan Documents to the Credit Agreement, the Guaranty, the
iFresh Joinder, the Pledge Agreement, the Security Agreement, and each other
Loan Document shall be deemed to refer to the Credit Agreement, the Guaranty,
the iFresh Joinder, the Pledge Agreement, the Security Agreement, and each other
Loan Document as amended by this Agreement; and (iv) all references in the Loan
Documents to the term “Loan Documents” shall be deemed to include this
Agreement, the First Forbearance Agreement, and all agreements, instruments, and
documents related hereto or thereto. Notwithstanding the foregoing, no
references to Go Fresh or this Agreement or any agreement, instrument, or
document related hereto need be made in any Loan Document for this Agreement and
the agreements, instruments, and documents related hereto to have their full
force and effect.

 



- 10 -

 

 

c. Go Fresh hereby authorizes the Lender, as secured party, to file a UCC-1
financing statement against Go Fresh, as debtor, with the Department of State
for the State of Florida describing the collateral granted by Go Fresh as “all
assets” or similar language.

 

5.2 Assignment to Go Fresh. Effective immediately after the consummation of the
NYM Stock Sale, iFresh hereby irrevocably assigns and transfers to Go Fresh all
of iFresh’s right, title, and interest in and to, and commitments, duties, and
Obligations under, the Guaranty, the iFresh Joinder, the Pledge Agreement, and
each other Loan Document to which iFresh is a party, and Go Fresh irrevocably
assumes, receives, and accepts such assignment and transfer and agrees to be
bound by the terms and conditions of such Loan Documents as the
successor-in-interest to iFresh.

 

5.3 Removal of iFresh. Effective immediately after giving effect to Sections 5.1
and 5.2, all references in the Loan Documents to iFresh shall be deemed to refer
only to Go Fresh.

 

5.4 Amendment to Credit Agreement. Section 10.2(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

(d) to any participant or proposed participant in, or assignee or proposed
assignee of, all or any part of such Person’s interests herein, each of which
shall be informed by such Person of the confidential nature of the Information.

 

Section 6 - REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and as partial consideration
for the terms and conditions contained herein, the Loan Parties represent and
warrant to the Lender that as of the Effective Date:

 

6.1 Organization and Authority. Each Loan Party (excluding Mr. Deng) is duly
organized, validly existing, and in good standing under the laws of the state of
its organization and has the right, power and authority and has taken all
necessary corporate or other organizational action to duly authorize the
execution, delivery, and performance of this Agreement and any Loan Document
executed in connection herewith.

 

6.2 Other Consents. No authority, permit, consent, waiver, approval, or other
authorization of or other action by, notice to, or filing, registration or
declaration of or with any Governmental Authority or other Person is required in
connection with the execution, delivery, and performance of or compliance with
this Agreement.

 



- 11 -

 

 

6.3 No Conflict. The execution and delivery of this Agreement will not conflict
with, or result in a breach of, (a) the terms, conditions, or provisions of the
organizational documents of any Loan Party (excluding Mr. Deng); (b) any
applicable law; or (c) any material agreement, instrument, order, writ,
judgment, injunction, or decree to which a Loan Party is a party or by which it
is bound or to which it is subject, or will result in the creation or
enforcement of any Lien whatsoever upon any property, whether now owned or
hereafter acquired, of a Loan Party.

 

6.4 Valid and Binding Agreement. Each Loan Party has duly entered into this
Agreement, and this Agreement is a legal, valid, and binding obligation of and
enforceable in accordance with its terms against each Loan Party.

 

6.5 Compliance with Laws. Each Loan Party is in material compliance with, and
its respective properties, business operations, and leaseholds are in material
compliance with, all laws applicable to such Loan Party, its properties, and the
conduct of its businesses.

 

6.6 No Untrue or Misleading Statements. Neither this Agreement nor any document,
certificate, or statement furnished or to be furnished by on or behalf of any
Loan Party to Lender in connection with this Agreement or any other Loan
Document contains or at the time of delivery will contain any untrue statement
of a material fact. There is no fact known to a Loan Party which with the giving
of notice, the passage of time, or both would be reasonably expected to have a
Material Adverse Effect on the Loan Parties.

 

6.7 No Default. Except for the Specified Events of Defaults, no Default or Event
of Default exists or has occurred and is continuing under the Credit Agreement
or any other Loan Documents, and except for the Specified Events of Default, no
violation or event exists which, with the passage of time or the giving or
notice or both, would constitute a Default or Event of Default under the Credit
Agreement or any other Loan Documents.

 

6.8 Liens. The Loan Parties have title to all of their property and assets, real
and personal, that constitute Collateral. None of the Collateral is subject to
any Lien, security interest, encumbrance, or other claim of any nature, other
than Liens and security interests in favor of the Lender or expressly permitted
under the Loan Documents.

 

6.9 Other Representations and Warranties. The representations and warranties of
the Loan Parties contained in the Loan Documents (a) which are subject to a
materiality qualifier, are true and correct in all respects and (b) which are
not subject to a materiality qualifier, are true and correct in all material
respects; in each case, as of the Effective Date, as though made on and as of
the Effective Date, except to the extent that such representations and
warranties expressly relate to (i) an earlier specified date, in which case such
representations and warranties are hereby reaffirmed as true and correct in all
respects as of the date when made or (ii) the existence of the Specified Events
of Default.

 



- 12 -

 

 

Section 7 - CONDITIONS PRECEDENT

 

The effectiveness of this Agreement and the Lender’s obligations hereunder are
conditioned on the satisfaction by the Loan Parties of the following conditions
precedent:

 

7.1 Delivery of Documents. The Loan Parties shall have delivered or cause to be
delivered to the Lender the following, all satisfactory to the Lender in form
and substance and if requiring signature, then duly executed by all parties
thereto:

 

a. this Agreement; and

 

b. all other agreements, instruments, or documents or other things reasonably
requested by the Lender to effectuate the substance and intent of this
Agreement.

 

7.2 Payment of Forbearance Fee. The Loan Parties shall have paid, in immediately
available funds, a non-refundable forbearance fee of $20,000, which forbearance
fee shall be deemed fully earned by the Lender on the Effective Date.

 

7.3 Costs, Expenses, and Attorneys’ Fees. The Loan Parties shall have paid, in
immediately available funds, $50,000 of the outstanding costs and expenses,
including, without limitation, attorneys’ fees and costs, of the Lender related
to this Agreement and the other Loan Documents.

 

Section 8 - FORBEARANCE EVENTS OF DEFAULT

 

Each of the following constitutes an immediate default and event of default (a
“Forbearance Event of Default”) under this Agreement and, notwithstanding
anything contained in any Loan Document, including, without limitation, any
provision therein requiring the Lender to provide the Loan Parties or any other
Person with prior notice or an opportunity to cure, an immediate Default and
Event of Default under each Loan Document:

 

8.1 Payment. Failure of the Loan Parties to pay any amounts as and when due and
payable under this Agreement or any other Loan Document.

 

8.2 Covenants. Failure of any Loan Party to observe any term, condition, or
covenant set forth in this Agreement or any Loan Document, except for the
Specified Events of Default.

 

8.3 Representations and Warranties. Any representation or warranty made by any
Loan Party in this Agreement, any other Loan Document, or any document,
certificate or statement furnished or to be furnished from, by, or on behalf of
any Loan Party to the Lender in connection with this Agreement or any other Loan
Document is false or misleading in any respect as of the date made.

 

8.4 Agreements Invalid. The validity, binding nature of, or enforceability of
any term or provision of this Agreement is disputed by, on behalf of, or in the
right or name of any Loan Party or any material term or provision of this
Agreement is found or declared to be invalid, avoidable, or unenforceable by any
court of competent jurisdiction.

 

8.5 Material Adverse Effect. An event occurs, or a circumstance or condition
exists, which has a Material Adverse Effect on the Loan Parties.

 



- 13 -

 

 

8.6 Other Defaults. An Event of Default (other than the Specified Events of
Default) under the Credit Agreement or any other Loan Document occurs and is
continuing.

 

Section 9 - REMEDIES

 

9.1 Remedies. On the Termination Date, the Lender will have, and may exercise,
any and all of its rights and remedies set forth herein or in any Loan Document,
at law, or in equity.

 

9.2 Waiver. In accordance with Section 9-624 of the Uniform Commercial Code, the
Loan Parties hereby waive the right to (a) [reserved]; (b) require disposition
of collateral under Section 9-620(e) of the Uniform Commercial Code; and (c)
redeem collateral under Section 9-623 of the Uniform Commercial Code.

 

9.3 No Contest. Conditioned only on the occurrence of the Termination Date, the
Lender will be entitled to, and the Loan Parties hereby consent to, the
appointment of a state or federal court receiver with respect to any or all of
the Loan Parties (excluding Mr. Deng) and/or any or all of the Collateral with
notice to the Loan Parties, and the Loan Parties shall not oppose or otherwise
interfere with such a receiver or the Lender’s ability to obtain the appointment
of such a receiver.

 

Section 10 - MISCELLANEOUS

 

10.1 Ratification and Confirmation. Each Loan Party hereby ratifies and confirms
that, except as expressly modified and superseded hereby, all of the terms of
the Loan Documents, including, without limitation, all confirmations,
acknowledgments, releases, waivers, consents, indemnifications, and jury trial
waivers contained in all such documents, remain in full force and effect and, as
modified and superseded hereby, are reaffirmed and continue to be legal, valid,
and binding Obligations of the Loan Parties and enforceable in accordance with
their respective terms.

 

10.2 Effect of Agreement; Reservation of Rights. This Agreement is not (a) a
waiver of or consent to a modification of any term of any Loan Document, except
as expressly set forth herein, and (b) except as expressly set forth herein,
does not prejudice any right or rights which the Lender now has or may have in
the future under or in connection with any Loan Document, at law, or in equity.
The Lender hereby reserves and preserves, and each Loan Party hereby
acknowledges and agrees that the Lender has not waived, the Lender’s rights and
remedies under the Loan Documents, at law, and in equity with respect to the
Specified Events of Default, any Forbearance Event of Default, or any other
matters.

 

10.3 References to Loan Documents. On and after the Effective Date, all
references to the Loan Documents will be deemed to be references to the Loan
Documents as amended or otherwise modified by this Agreement.

 

10.4 Conflict. In the event and to the extent of any conflict between the terms
of this Agreement and the terms of any Loan Document, the terms of this
Agreement with respect thereto will govern.

 



- 14 -

 

 

10.5 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement and any other Loan Document will survive
the execution of this Agreement and are material and have been or will be relied
on by the Lender, and no investigation made by the Lender, any Loan Party or any
other Person on the behalf of any of them affects the representations and
warranties or the right of the Lender to rely on them. No implied
representations or warranties are created or arise as a result of this
Agreement. For purposes of this section, all statements in any certificate or
other writing required by this Agreement or any other Loan Document to be
delivered to the Lender by or on behalf of any Loan Party are deemed to be
representations and warranties contained in this Agreement.

 

10.6 No Waiver. No failure or delay on the part of the Lender in the exercise of
any right, power, privilege, or remedy will operate as a waiver thereof, nor
will any single or partial exercise of any right, power, privilege, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege, or remedy.

 

10.7 Notices. All notices, demands, and other communications required or
permitted to be given under this Agreement must be given in accordance with the
notice provisions of the Credit Agreement.

 

10.8 Headings. The headings and underscoring of articles, sections, and clauses
have been included herein for convenience only and are not to be considered in
interpreting this Agreement.

 

10.9 Integration and Entire Agreement. This Agreement is specifically limited to
the matters expressly set forth herein. This Agreement constitutes the sole,
final, and entire agreement of the parties with respect to the subject matter
hereof, supersedes any and all prior oral and written communications with
respect to the subject matter hereof, and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
any Loan Document.

 

10.10 Amendment and Waiver. No amendment of this Agreement and no waiver,
discharge, or termination of any one or more of the terms or conditions hereof,
will be effective unless set forth in writing and signed by the Loan Parties and
the Lender.

 

10.11 Successors and Assigns. This Agreement (a) is binding on the Loan Parties,
the Lender, and their respective nominees, successors, and assigns, and (b)
inures to the benefit of the Loan Parties, the Lender, and their respective
nominees, successors, and permitted assigns. Notwithstanding the foregoing, the
Loan Parties shall not assign their rights hereunder or any interest herein
without obtaining the prior written consent of the Lender, and any assignment or
attempted assignment by the Loan Parties without the Lender’s prior written
consent will be void and of no effect with respect to the Lender.

 

10.12 Severability of Provisions. Any provision of this Agreement that is held
to be illegal, inoperative, unenforceable, void, or invalid in any jurisdiction
will, as to that jurisdiction, be ineffective to the extent illegal,
inoperative, unenforceable, void, or invalid without affecting the remaining
provisions in that jurisdiction or the legality, operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.

 



- 15 -

 

 

10.13 Third-Party Beneficiaries. No term of this Agreement is intended to
benefit any Person other than the Loan Parties and the Lender, nor will any term
be enforceable by any other Person, provided, however, that each and every one
of the Releasees shall be deemed to be intended third-party beneficiaries of
this Agreement.

 

10.14 Indemnification.

 

a. If, after receipt of any transfer with respect to or payment of all or any
part of the Obligations, the Lender is compelled to surrender such transfer or
payment to any Person for any reason (including, without limitation, a
determination that such transfer or payment is void or voidable as a preference
or fraudulent conveyance or transfer, an impermissible setoff, or a diversion of
trust funds), then (i) each such transfer or payment will be deemed never to
have occurred, and the outstanding Obligations will be adjusted accordingly;
(ii) this Agreement and the other Loan Documents will continue in full force and
effect; and (iii) the Loan Parties will be liable for and shall indemnify,
defend, and hold harmless the Lender with respect to the full amount so
surrendered.

 

b. The provisions of this Section will survive the termination of this Agreement
and will be and remain effective notwithstanding the payment to the Lender of
any or all of the Obligations, the cancellation of any Loan Document, the
release of any Lien or security interest securing the Obligations, or any other
action which the Lender may have taken in reliance on the receipt of such
payment. Any cancellation of any of the Loan Documents or other such action will
be deemed to have been conditioned on any payment of any or all of the
Obligations having become final and irrevocable.

 

10.15 Costs, Expenses, and Attorneys’ Fees. The Loan Parties shall, in
immediately available funds, pay on demand (or reimburse the Lender, as the
Lender may elect, for) all expenses which the Lender have incurred or may incur
hereafter in connection with this Agreement, and all matters related hereto or
thereto, including all reasonable attorneys’ fees and costs. The Loan Parties’
reimbursement Obligations under this section will survive any termination of
this Agreement or any other Loan Document.

 

10.16 Further Assurances. On the request of the Lender and at the sole expense
of the Loan Parties, the Loan Parties hereby agree to promptly and duly execute
and deliver or have recorded such further agreements, instruments, or documents
and take such further actions as the Lender may reasonably request to effectuate
the terms and conditions and purposes of this Agreement.

 

10.17 Governing Law; Forum; Waiver of Jury Trial. THE TERMS AND PROVISIONS OF
SECTIONS 11.8 and 11.9 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED HEREIN BY
REFERENCE, AND SHALL APPLY TO THIS AGREEMENT AS IF FULLY SET FORTH HEREIN.

 



- 16 -

 

 

10.18 Counterparts. This Agreement may be executed in one or more counterparts
and by different parties hereto on separate counterparts, each of which will be
deemed an original and all of which taken together will constitute one and the
same agreement, and this Agreement will be binding on all of the parties hereto,
even though such parties do not sign the same signature page. Signatures
transmitted electronically or by telecopy will be deemed original signatures.

 

10.19 Course of Dealing. Acceptance of or acquiescence by the Lender in a course
of performance or course of dealing rendered or taken under or with respect to
this Agreement or any other Loan Document will not be relevant in any respect to
determine the Obligations or meaning of this Agreement or any other Loan
Document, even though the Lender had knowledge of the nature of the performance
and opportunity for objection.

 

10.20 Construction. This Agreement has been entered into by parties who are
experienced in sophisticated and complex matters similar to the transactions
contemplated hereby and are being entered into by the parties in reliance upon
the economic and legal bargains contained herein and in the Loan Documents and
shall be interpreted and construed in a fair and impartial manner, without
regard to such factors as the party that prepared the instrument, the relative
bargaining powers of the parties, or the domicile of any party, but shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of all parties to this
Agreement.

 

[signature pages follow]

 



- 17 -

 

 

The undersigned have caused this Second Forbearance and Amendment Agreement to
be executed on the date of this Agreement by their duly authorized officers.

 

  Borrower:       NYM HOLDING, INC.       By: /s/ Long Deng   Name: Long Deng  
Title: President                                Guarantors:       IFRESH, INC.  
    By: /s/ Long Deng   Name: Long Deng   Title: CEO       NEW YORK MART 8 AVE,
INC.       By: /s/ Long Deng   Name: Long Deng   Title: President       NEW YORK
MART EAST BROADWAY INC.       By: /s/ Long Deng   Name: Long Deng   Title:
President       NEW YORK SUPERMARKET EAST BROADWAY INC.       By: /s/ Long
Deng      Name: Long Deng   Title: President

 

Signature Page to Second Forbearance and Amendment Agreement

 



 

 

  



  STRONG AMERICA LIMITED       By: /s/ Long Deng   Name: Long Deng   Title:
President       iFRESH E COLONIAL INC.       By: /s/ Long Deng   Name: Long Deng
  Title: President       iFRESH GLEN COVE INC.       By: /s/ Long Deng   Name:
Long Deng   Title: President       IFRESH BELLAIRE, INC.       By: /s/ Long Deng
  Name: Long Deng   Title: President       NEW YORK MART AVE U 2ND INC.      
By: /s/ Long Deng   Name: Long Deng   Title: President       NEW YORK MART CT,
INC.       By: /s/ Long Deng   Name: Long Deng   Title:
President                        

 

Signature Page to Second Forbearance and Amendment Agreement

 



 

 

 

 

  NEW YORK MART GROUP INC.       By: /s/ Long Deng   Name: Long Deng   Title:
President        MING’S SUPERMARKET, INC.       By: /s/ Long Deng   Name: Long
Deng   Title: President       NEW YORK MART MOTT ST., INC.       By: /s/ Long
Deng   Name: Long Deng   Title: President       NEW YORK MART ROOSEVELT, INC.  
    By: /s/ Long Deng   Name: Long Deng   Title: President       NEW YORK MART
SUNRISE, INC.       By: /s/ Long Deng   Name: Long Deng   Title: President      
ZEN MKT QUINCY, INC.       By: /s/ Long Deng   Name: Long Deng   Title:
President

 

Signature Page to Second Forbearance and Amendment Agreement

 



 

 

 

  NEW YORK MART N. MIAMI INC.       By: /s/ Long Deng   Name: Long Deng   Title:
President       NYM MILFORD, LLC       By: /s/ Long Deng   Name: Long Deng  
Title: Member       GO FRESH 365, INC.       By: /s/ Long Deng   Name: Long Deng
  Title: President       /s/ Long Deng   LONG DENG, individually

 

Signature Page to Second Forbearance and Amendment Agreement

 



 

 

 

  Lender:       KEYBANK NATIONAL ASSOCIATION       By:    /s/ ROBERT G.KRUPKA  
Name:  ROBERT G.KRUPKA   Title: Vice President

   

Signature Page to Second Forbearance and Amendment Agreement

 



 

 

 

Appendix I

 

Other Litigation Proceedings

 

1. Leo J. Motsis, as Trustee of the Trustee of the 140-148 East Berkley Realty
Trust v. Ming’s Supermarket, Inc.     2. HDH, LLC v. New York Mart Group Inc.  
  3. Hartford Fire Insurance Company v. New York Mart Group Inc.     4. Winking
Group LLC v. New York Mart Supermarket East Broadway Inc.     5. Don Ricks
Associates v. New York Mart Roosevelt Inc.     6. Walgreen Eastern Co., Inc. v.
New York Mart Avenue U 2nd Inc.     7. Sor-San Realty Corp. v. New York Mart
Avenue U 2nd Inc.     8. 2309-11 Avenue U LLC v. New York Mart Group Inc.     9.
2309-11 Avenue U LLC v. Long Deng, New York Supermarket Group Inc, New York
Supermarket Inc, and Strong America Limited

 

 

 



 

